 DECISIONS OF NATIONAL LABOR RELATIONS BOARDK. T. Metal Finishing d/b/a Electro-Plating Special-ties, Inc. and Steven Montano. Case 32-CA-254(formerly 20-CA- 13085)May 30, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn December 23, 1977, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and attachedDecision in light of the exceptions and brief and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge only to theextent consistent herewith.The facts, as more fully set forth in the Adminis-trative Law Judge's Decision, show basically the fol-lowing:On June 1, 1977, Steven Montano, an employee ofRespondent, was scheduled to make a delivery ofparts to one of Respondent's customers, Ran-Rob,Inc. The employees of Ran-Rob were engaged in alawful strike authorized by Local 1518, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, against their employer. When Montanoapproached the entrance to Ran Rob in his truck,approximately 12 striking employees, patrolling theentrance, urged him not to cross the picket line.Montano testified that he then drove to the rear ofthe business premises, turned around, and droveaway without making the scheduled delivery.Officials of Ran-Rob immediately called Respon-dent to inform it that the scheduled delivery of partshad not been made. These calls were received by Re-spondent's secretary, Maria Romani, who informedMontano of the calls when he returned to the office,and also stated that Respondent's president, TomDavis, would not be pleased by Montano's failure tomake the delivery to Ran-Rob. The credited testi-mony of Romani shows that Montano then uttered aprofanity aimed at Davis and Respondent's vicepresident, Robert Hall, and then left the office.'Later on the same day, Romani informed DavisAccording to Romani. Montano said, "F Tom (Davis) and Bob(Hall), because I don't give a God damn." Montano himself speciflcall,denied making the statement attributed to him by Romani.that Montano had not made the delivery to Ran-Rob, and also related Montano's profane remarks.When Davis arrived at Respondent's premises, heapproached Montano and asked what had happenedat Ran-Rob. Montano, attempting to explain, repliedthat he was sorry, but Davis responded by sayingthat sorries were not enough this time, and dis-charged Montano immediately.Based on the foregoing, the Administrative LawJudge found that the discharge was not discrimina-torily motivated, but instead was in response toMontano's vulgar remarks made upon his returnfrom the scheduled Ran-Rob delivery. We disagree.As found by the Administrative Law Judge, theprofanities uttered by Montano were not mentionedby Davis at the time he discharged Montano. It isundisputed that Davis inquired about the nondeliv-ery to Ran-Rob, and then stated, "If it bothered youso much you should have said something before youleft. This time its going to cost you your job." TheAdministrative Law Judge construed Davis' use ofthe phrase "this time" as being a reference toMontano's profane remarks. However, as noted bythe General Counsel in his brief, such a constructionwould be logically and textually inconsistent. Davismade no reference to the alleged profanities when heapproached Montano, but instead, prefaced the "thistime" statement with a question about the Ran-Robdelivery. Clearly, if the real reason for Montano'sdischarge was the utterance of vulgar remarks to Ro-mani, this reason was not communicated to Montanoat the time of his discharge, and we have consistentlyheld that an employer's failure to state a reason fordischarge at the time of an employee's terminationgives rise to at least an inference that the reasonsadvanced are in fact pretextual.2Above and beyond the foregoing, a written state-ment by Respondent's president, Davis, to the Cali-fornia Employment Development Department, stat-ing that one of the reasons for Montano'stermination was because Montano had "jeopardizedour largest account by not delivering a badly neededshipment of parts." is instructive regarding the realreason for the discharge. This same statement, sub-mitted some 6 weeks after Montano's discharge,made no mention of Montano's remarks to Romanias a factor in causing the discharge. Indeed, in anaffidavit given to the Board Agent during initial in-vestigation of the charge in this case, Davis againadvanced the nondelivery of parts to Ran-Rob as thesole reason for Montano's discharge.It is well established that employees engage in pro-tected concerted activity when they respect a lawfulpicket line established at the premises of another em-: See Inland Motors. 175 NL RB 851 (1969).236 NLRB No. 61534 ELECTRO-PLATING SPECIALTIESployer.3We have held that an employer may replace(although not discharge) an employee for refusing tocross a picket line, but only in circumstances wherethe sole reason for the replacement is the continuedefficient operation of its business.' Initially, we notethat there is no claim made by Respondent that itsefficiency was impaired by Montano's failure tomake the scheduled delivery. Indeed, the record re-veals that the disputed delivery was made later thesame day by another employee, and Respondent'sbusiness was not disrupted in any significant aspect.More importantly, however, it is clear that Montanowas not merely replaced, but flatly discharged for hisrefusal to cross the picket line. This was a violationof employee Section 7 rights, even under the princi-ples enunciated in Redwing Carriers.5On the basis of the foregoing, we find that the rea-sons advanced at the hearing on this matter for thedischarge of Montano were pretextual in nature, andthat Respondent discharged Steven Montano for hisfailure to cross a lawful picket line. Accordingly, weconclude that by discharging Montano Respondentviolated Section 8(a)(3) and (I) of the Act.THE REMEDYWe have found, contrary to the AdministrativeLaw Judge, that Respondent engaged in certain un-fair labor practices in violation of Section 8(a)(3) and(I) of the Act by discharging Steven Montano onJune 1, 1977, for engaging in protected activities. Inour opinion, it is necessary in order to effectuate thepurposes of the Act that Respondent be ordered tocease and desist from engaging in such unfair laborpractices and to reinstate Steven Montano to his for-mer job, or, if such job no longer exists, to a substan-tially equivalent position, without prejudice to his se-niority or other rights and privileges. We shall alsoorder Respondent to make him whole for any loss ofearnings he may have suffered because of the dis-crimination practiced against him by payment to himof a sum equal to that which he normally would haveearned from the date of the discrimination to thedate Respondent offers him reinstatement, less hisnet earnings during that period. Backpay shall becomputed in the manner set forth in F. W. Wool-worth Compan)l, 90 NLRB 289 (1950), with interest asprescribed in Florida Steel Corporation, 231 NLRB651 (1977).6Osernite Transportation Companv. 154 NLRB 1271 (1965).4Montana-Dakota 'tilities Co., 189 NLRB 879, 882 ( 1971).5 Redwing Carriers. Inc and Rockarna Carriers, Inc., 137 NLRB 1545(1962): Torrington Construction Compani, Inc. 235 NLRB No. 211 11978).° See, generally, Isis Plumbing & 1eaiing (Co. 138 NLRB 716 (1962)CONCLUSIONS OF LAWI. K. T. Metal Finishing d/b/a Electro-PlatingSpecialties, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. By discharging Steven Montano for engaging inprotected concerted activities, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.3. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,K. T. Metal Finishing d/b/a Electro-Plating Spe-cialties, Inc., Hayward, California, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section7 of the Act, and discriminating in regard to hire,tenure, and other terms and conditions of employ-ment by discharging employees because they en-gaged in protected concerted activities.(b) In any other manner interfering with, restrain-ing, and coercing its employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2. Take the following affirmative action:(a) Offer Steven Montano immediate and full re-instatement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privi-leges, and make him whole for any loss of pay whichhe mav have incurred by reason of Respondent's dis-crimination against him in the manner described in"The Remedy" section of this Decision.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying.all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its place of business in Hayward, Cali-fornia, copies of the attached notice marked "Appen-dix." 7 Copies of said notice, on forms provided bythe Regional Director for Region 32, after being dulyIn the esent that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted b5Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the U nited States Court of Appeals Enforcing an Order of theNational l.ahor Relations Board"535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.APPENDIXNOIICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE Wit.L NOT interfere with, restrain, or coerceemployees in the exercise of rights guaranteedby Section 7 of the National Labor RelationsAct or discriminate against them for engaging inprotected concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed them by the Act.WE WILL offer Steven Montano immediateand full reinstatement to his former job or, ifsuch job no longer exists, to a substantiallyequivalent position without prejudice to his se-niority or other rights and privileges, and WEWit.L make him whole for any loss of earningssuffered by reason of his unlawful discharge,with interest.K. T. METAL FINISHING d/b/a ELECTRO-PLAIING SPECIAI1AIFS, INC.DECISIONSTATEMENT OF 1TiE CASE IDAVID G HEILBRUN. Administrative Law Judge: Thiscase was heard at Oakland, California, on November 15,based on a complaint alleging that K. T. Metal Finishingd/b/a Electro-Plating Specialties, Inc., herein called Re-spondent, violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended, by discharging StevenA. Montano because he chose to honor a lawful picket lineat the premises of another employer, or because he en-gaged in other concerted protected activities for the pur-poses of collective bargaining or other mutual aid or pro-tection.m All dates are in 1977Upon the entire record, my observation of the witnesses,and consideration of General Counsel's brief, I make thefollowing:FINDINGS OF FACT AND RESULTANT CONCLUSION OF LAWOn June 1, Steven Montano, employed primarily as atruckdriver, appeared with a delivery at Respondent's cus-tomer Ran-Rob.2Production employees of that firm, in-cluding Montano's mother, were lawfully on strike asmembers of Machinists Union 1518, International Associa-tion of Machinists and Aerospace Workers, AFL-CIO,and about a dozen pickets patrolled the vehicular en-trance.3Montano was importuned not to deliver but, atbehest of a Ran-Rob representative, drove through towardthe rear of these business premises. Loud jeering followedand Montano, flustered and uncertain, turned around andleft unloaded. Ran-Rob officials immediately telephonedtheir dismay to Respondent's office, the calls being re-ceived by secretary Maria Romani. Shortly Montano ar-rived back, entered the office, and was told of the calls byRomani who alluded to Respondent's president, ThomasDavis, by adding Tom wouldn't like it. Montano testifiedthat at this point he said, "sorry [but] someone else [wouldhave to make the delivery because he was] honoring thepicket line." Romani's contrary testimony credibly re-counts how her opening remark heightened an already up-set mood in Montano and he said, "Fuck Tom and Bob(Respondent's Vice President Robert Hall) because I don'tgive a God damn. I can get a better job any place else."She added that he then ranged angrily around the office fora few moments, and exited to the production area, cursingas he did.4Shortly thereafter, Romani was summoned to a nearbyrestaurant where Davis needed transportation back to hisoffice. In the several minutes of a drive back, she referredto Ran-Rob calling (and why) as a lead-in to describing thefreshly-experienced conversational exchange with Monta-no. Davis listened without significant comment and, uponreaching the shop, hurried in to speak briefly with a fore-2 Respondent is engaged in electro-plating at Hayward. California. annu-ally purchasing and receiving goods valued in excess of $50,000 from sup-pliers located in California which had obtained such goods directly fromsources outside California. while providing services valued in excess of550,000 to customers located within California, each of which in turn met ajurisdictional standard of the Board other than nonretail indirect inflow orindirect outflow. I find that Respondent is an employer within the meaningof Sec. 2(6) and (7) of the Act1 Respondent has not denied that Local 1518 is. as alleged, a labor organi-zation within the meaning of Sec. 2/5) of the Act. and I so find 1 disregardthat portion of Respondent's answer to the complaint which "concurs]"with par. VIII, as based on obvious inadvertence or misunderstanding.I fully credit Romani over Montano as to this conversation occurringsolely between the two. Demeanor factors strongly favor her version. as shedisplayed a persuasively composed appearance of carefully recalling utter-ances heard during the unwelcome episode. She framed the exchange in ahighly realistic sense of having intended only to forewarn Montano that hemnight expect censure about the undelivered Ran-Rob order. She restrained-ly. consistently, and believably described Montano's exact utterances. delin-eating carefully between his stormy mood and her own hope that he quicklypass from her presence Montano's differing testimony that he innocuousl)replied to her comment is thoroughly discounted. He was vague. hesitant.and appeared hopelessly forgetful of details. all rather understandable incontext of his having been abruptly cast into a situation of distasteful rami-fications.536 ELECTRO-PLATING SPECIALTIESman. He then approached Montano, asked what happenedat Ran-Rob, and upon Montano's reply that he was sorry,said sorries were not enough because this time he wasthrough.5This effected a discharge, although Montano an-swered back that Respondent would be taken to court.Shortly afterward Montano relinquished credit cards andkeys. Davis took these, saying there were many thingsMontano did not understand about the action. Montano,himself still disturbed and inclined not to talk, mustered a"see you in court" and left. The next day Montano reap-peared to pick up his check. Davis asked if they would beseeing each other in court, and Montano indicated not ashe left.Superficially, this case invokes classic doctrine plainlysettled under Overnite Transportation Company. 154 NLRB1271 (1965). However, actuality of the situation showsotherwise. Business justification and burden of proof prin-ciples of that case do not address the threshold questionhere. Davis, as Respondent's chief actor, has asserted vig-orously that the discharge of Montano was unrelated to thefailure of delivery, but based solely on the jarringly profanename-calling Romani heard applied to him and his co-offi-cer Hall. Ordinarily, one might find this reason gagginglyhard to accept in hard-driving milieu of the metals pro-cessing industry. But judgmental factors, ethical precepts,or peculiarly personal reaction syndromes must not subor-dinate to the mere substitutional view of another. The testis in proof; evidence of purpose, result, or motivation.General Counsel has amply established indicators neatlyharmonious with Overnite. Other persons were convenient-ly present to supply Ran-Rob, relations with this promi-nent customer were prudently important and, most signifi-cantly, Davis prefaced his discharge of Montano withvernacularly explicit reference to the nondelivery. I find afatal flaw in the allegations, however, because no affirma-tive evidence elevating the case beyond mere suspicion hasemerged. General Counsel relied on the syllogistic notionthat service employers in the manufacturing chain sorelydislike employees honoring a picket line at a struckcustomer's premises. This happened here; ergo, Overnite.Naturally, the case is radically different were Montano tohave been credited over Romani but, even without that, anargument may still be made that Davis' hypersensitivity ismere pretext. In this sense, his statement of position asRespondent's formal representative and his own testimonytend to intertwine for decisional purposes. Harking againto the error of substituting values, I believe that what re-mains of General Counsel's case carries a faulty premise.The vice is in any automatic assumption, that an em-ployer would be so perturbed over nondelivery when itstruck was physically beyond a picketing ambit that human-The described version, from among several on the point. is the ade-quately complete recollection of Montano as to what words were uttered byDavis during those moments. Davis. admittedly not remembering the con-versation, reconstructed it in his testimony as having told Montano he "real-ly blew it this time" and "don't have a job here anymore" Respondent'sanswer to the complaint, signed by Davis. recites that he had approachedMontano on the occasion with the quoted utterance. "If it [emphasis sup-plied to note ambiguity in this contextl bothered you so much. you shouldhave said something before you left. This time it's going to cost you yourjob."ly this factor could not but be an influence in the dischargefollowing shortly. Ths issue of the case, therefore, devolvesto whether Davis truly and fully separated honoring of thepicket line from his personal affrontation (and surrogatelyso for Hall).6This must be evaluated from the standpointof his overt behavior and subsequent secondary indicators.Davis testified that his predischarge approach to Montanowas cunningly intended to ferret out whether the latter"was going to have the nerve" to exactly repeat the hatedwords. When not, the discharge followed with Davis in-tending his reference to sorriness to mean verbal disparage-ment of the day. and chronically so before. Disingenuousas this may have been, it is not outside the range of what aperson might do. More pointedly, I believe it is exactlywhat Davis did do as an individual figuratively woundedby knowledge he was publicly labled one of "two fuckers."General Counsel parries this with contents of Davis' inves-tigatory affidavit, in which the point is not really explainedin those terms. Davis' response to this, then and still unrep-resented by counsel, is that he felt "enough reasons" hadbeen set forth and chose not to refine the affidavit's theme.The essential dynamics of the case were compressed intoa 1/4-hour span between Romani telling Davis what Mon-tano said (assertedly triggering a conscious intention to dis-charge Montanto) and the brief conversational exchange atthe shop that followed. Concerning all this, a broad credi-bility issue (whether Davis is telling the truth when he nowfinally explains his subjective motivation) is intertwinedwith typical evaluation of whether some pretext has beenadvanced. After careful reflection on Davis' demeanor andthe elements of his explanation, I am firmly satisfied thatat the hearing he for the first time voiced precisely how theeventful quarter hour was spent from his standpoint. I be-lieve he hastily equated the utterance "fuck" with personaltreachery and, regardless of any long-range potential forflexibility, resolved to punish Montano with terminationon whatever spot he first found him. The supposedly mar-ginal nature of Montano's employment status at the time,and mounting dissatisfaction toward him from Davis andHall, was all inconsequential as Davis seethed with suddenanger. Granted, he did so with subsidiary awareness thatMontano had jeopardized relations of a key customer, butevidence is lacking to show his emotional reaction was notthe sole influencing factor.' General Counsel's brief mar-shalls all countervailing points but, even in the aggregate,these are insufficient to establish unlawful conduct. First, itis argued that saying "this time" (a phrase taken from Da-vis' mere assumption of what he may have said) must referto the nondelivery. I decline this inference, concluding in-stead, as Davis has credibly elucidated, that it referred in-stead to the outburst in Romani's presence with particularnote of Davis' sentiment that she had done nothing to de-' Another tempting thought is to draw this matter into the doctrinal areaof misconduct while engaged in a protected activity. I decline to do so ongrounds that an ample hiatus separated the commotion at Ran-Rob fromMontano's arrival back. His utterance to Romani. made as part of an un-derstandabl) distraught carryover from what he experienced with picketers.did not sufficiently connect to the experience nor excuse the crude andunprovoked expletives he uttered to her. Cf. Fitch Baking Companv), 232NLRB 772 /1977).The Ran-Rob delivery was actually made later in the afternoon of JuneI by another individual537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDserve the unpleasantness.8Next it is argued that Davis didnot even mention the vulgarism to Montano, a suspiciousomission of frequent significance in 8(a)(3) cases. Hereagain, the more compelling answer lies in Davis' crediblystated ploy. If General Counsel is asserting that people arenever devious, this is a woeful misconception of humanfoible. Montano himself, on June 2 when appearing for afinal paycheck, blandly concealed his intention to followthrough in protest of his discharge, for the simple purposeof avoiding a "hassle" and because he preferred not "totalk to [Davis] no more." Other points raised by GeneralCounsel such as not advancing insubordination "as a rea-son until 2-1/2 months after the discharge," that Davis'supposed infuriation over being told Montano had coarse-ly consigned him to be "fuck[ed]" was inconsistent withearlier resolve reached around May 20 that this employeebe fired, and that written "Request for Ruling to RelieveSThis point relates a;lso to argument that Davis had inconsistentlclaimed to hase verified "what Maria had told me" with other emploseesSuch a view gives overliteral weight to a layman's attempted formal writingBy that passage Davis was expressing what he credibly testified was randomconversations late on June I with "people in the shop" who claimed thatMontano had. in fact. "bad mouthed" others. I also observe, at this point.that regardless of holw "improbable" it might seem to General Counsel, thecredited utterance of Montano is hardls inconsistent with bland harnimnsexpressed directl? to Dav is the next dayBenefit (Unemployment) Charges" made July 20 listed thenondelivery but not the profane comments, are all sterileobservations that fail to comprehend employment realitiesof a small business and the character of personal relation-ships that can arise. Davis (his view endorsed by Hall) har-bored a vague, free-floating notion that Montano shouldgenerally be doing better and could at some future time befired, a consequence as to which "we never set a date. " Suchvagary is typical of a classic employment relationshipbased, as here, on oral contract terminable at will. It was inthat context Davis experienced the trauma of Romani'stale. His confrontation with Montano scant minutes latereffectively clammed up this already shaken individual.Communication on a personal level ceased, and the factsituation then extent plus such clues as subsequent behav-ior might create served to frame an ultimate issue of wheth-er the picket line observation had any bearing onMontano's severance from employment.I am satisfied, abstruse, capricious and quirky as the epi-sode might seem, that all Davis reacted to was the de-scribed verbalism. To hold otherwise would sorely mis-judge emotional potential of human nature.Accordingly, I render a conclusion of law that Respon-dent has not violated the Act as alleged.[Recommended Order for dismissal omitted from publi-cation.]538